Citation Nr: 1103388	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder. 

2.  Entitlement to service connection for heart disorder, 
originally claimed as dizziness. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1963 to October 1963, with additional service in the Army 
National Guard. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine (RO), 
which denied the benefits sought on appeal.  

In October 2010, the Veteran testified before the undersigned 
during a videoconference hearing.  During the hearing, the 
undersigned identified the issues on appeal and noted what 
pertinent evidence not currently associated with the claims 
folder was outstanding that might assist in substantiating the 
claim.  Additionally, the Veteran through his testimony, and with 
the assistance of his representative, demonstrated actual 
knowledge of the elements necessary to substantiate the claims.  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the 
hearing transcript has been associated with the claim file.


FINDINGS OF FACT

1.  A low back disorder was not shown during service or at 
separation; the first medical evidence of a chronic lumbar spine 
disorder is not shown until a decade after the Veteran's 
discharge from service.

2.  The preponderance of the evidence of record is against a 
finding that the Veteran's current lumbar spine disorder is 
etiologically related an inservice back injury. 

3.  The preponderance of the evidence of record is against a 
finding that the Veteran's current heart disorder is 
etiologically related his inservice complaints of dizziness or 
otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar 
spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for heart 
disorder, originally claimed as dizziness, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b). VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, prior to the August 2008 RO decision in the matter, VA sent 
a letter to the Veteran in March 2008 that addressed the notice 
elements concerning his claims. The letter informed the Veteran 
of what evidence is required to substantiate the claims, and 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA also informed the Veteran how it 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these 
circumstances, the Board has determined that the notification 
requirements of the VCAA have been satisfied.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with a heart examination in August 2009 and a spine examination 
in March 2010.  In each examination report, the examiners 
addressed the nature and etiology of the Veteran's disorder, 
respectively.  These examination reports are adequate for 
adjudication purposes.  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, the layperson is reporting a 
contemporaneous medical diagnosis, or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Lumbar Spine Disorder 

The Veteran seeks entitlement to service connection for lumbar 
spine disorder.  He asserts that his current diagnosed disorder 
is related to an inservice back injury in 1963 when he strained 
his back while lifting a pontoon.  The Veteran reports that he 
continued to experience symptoms of low back pain since the 1963 
incident, but he denies seeking any medical treatment until 1973 
after he re-injured his back in a work-related incident.  

A review of the Veteran's service treatment records does not show 
any complaints, treatment for, or diagnoses of any back problems 
during his six month period of active service.  The report of an 
October 1963 examination prior to separation shows the Veteran's 
spine was evaluated as normal.  

The service treatment records from his Army National Guard 
service also contain an examination report and medical history 
report dated February 1966.  On both of these records it is noted 
that the Veteran reported a history of "strained back while 
lifting 5 years ago", and "No trouble since."  

The first medical evidence of any back problem after service 
comes in 1973.  An October 1973 private treatment record shows 
the Veteran presented with complaints of severe low back pain.  
The Veteran reported that he injured his back at work while 
lifting a hardwood pallet.  He reports that he felt something 
"snap" in his back and that he felt persistent severe low back 
pain that radiated down his left lower extremity since then.  The 
private treatment record also shows that the Veteran denied any 
previous back problems.  Physical examination revealed limited 
range of motion with marked discomfort.  An x-ray of the lumbar 
spine revealed marked narrowing of the interspaces at L5-SI.  The 
Veteran was diagnosed with a herniated nucleus pulposus.  Five 
days later, he underwent a laminectomy with excision of the 
herniated nucleus pulposus and a lumbar spine fusion.  See 
October 1973 private surgical report.  

Subsequent private and VA treatment records show that the Veteran 
continued to experience low back pain, painful motion and 
decreased range of motion.  The Veteran underwent another back 
surgery in September 1987 to decompress the lumbar spine and 
attempt to alleviate some of the Veteran's discomfort.  

The Veteran did not submit a claim for service connection for a 
back disorder until 2008.

In March 2010, the Veteran was afforded a VA spine examination in 
conjunction with his claim.  In that examination report, the 
examiner noted that the Veteran reported that he injured his back 
in service while lifting a pontoon and that he has experienced 
back problems since that time.  The examiner also noted that he 
reviewed the Veteran's service treatment records and pertinent 
post-service medical history.  The examiner noted that the 
Veteran had provided a lay statement in support of his claim from 
a fellow serviceman attesting to him witnessing the Veteran 
suffering a back injury diagnosis during his active service.  The 
examiner stated that he was accepting the event of an injury to 
the back during the Veteran's military service.  The examiner 
went on to note that treatment reports show that in October 1973, 
the Veteran was admitted to the hospital for herniated nucleus 
pulposus with X-rays of the lumbar spine showing marked narrowing 
of the interspace at L5-S1.  He noted the 1973 doctor's report 
indicated that the Veteran reported injuring his back lifting a 
hardwood pallet at work the day before.  It was noted that the 
Veteran denied having had any previously difficulty with his 
back.  The examiner noted that Veteran underwent surgery, and 
that he had subsequent ongoing lower back complaints.  

The examiner diagnosed the Veteran with degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus, L5-
S1.   The examiner stated that the initial manifestation of the 
condition stem from the Veteran's injury to his back at work.  
The examiner noted that the Veteran had back surgery in 1973 and 
again in 1987.  The examiner indicated that the back condition is 
directly due to the injury at work.  The examiner stated that the 
Veteran had one instance of back strain in service in 1963 which 
is not related to the degenerative disc disease with herniated 
nucleus pulposus L5-S1.  The examiner stated that the Veteran's 
low back strain had resolved and that the degenerative disc 
disease with herniated nucleus pulposus, L5-S1, was caused by a 
work injury 10 years after leaving military service.   The 
examiner opined that it was less likely than not that the 
Veteran's currently diagnosed lumbar spine disorder is related to 
the single instance of low back strain in 1963.  The examiner 
stated that that the low back strain in 1963 had resolved and 
that the Veteran's current diagnosed lumbar spine disorder was 
caused by a work injury that occurred ten years after his 
separation from service.  

Here, the record shows that the Veteran has a current diagnosis 
of degenerative joint disease in the lumbar spine.  The Veteran 
reports that he injured his back while lifting pontoons in 1963 
during his period of service.  While there is no corresponding 
service treatment record that shows the Veteran injured his back 
at that time, a subsequent 1966 service examination report refers 
to a previous history of back strain.  Moreover, the record 
contains a statement from a fellow serviceman that supports the 
Veteran's reports of an inservice back injury in 1963.  The 
Veteran is competent to report an injury and symptoms experienced 
and this is credible and persuasive evidence that supports a 
finding that the Veteran injured his back during his period of 
service.  

The remaining question is whether the preponderance the evidence 
supports a finding that the current diagnosed lumbar spine 
disorder is related to any injury during service.  Based on a 
review of the evidence, the Board finds that the weight of the 
evidence is against such a finding.  

First and foremost, the service treatment records contain no 
evidence of a chronic back problem during the six months of the 
Veteran's period of active service.  See 38 C.F.R. § 3.303.  On 
his examination prior to separation, the Veteran's spine was 
evaluated as normal.  The Veteran did not report any back 
problems on his report of medical history prior to separation 
from service.  While the February 1966 report of examination 
during the Veteran's Army National Guard service shows a history 
of back strain some years earlier, it was noted that the Veteran 
in this same document denied having any back problems since then.  
Additionally, there were no spine abnormalities observed at the 
time of the 1966 report of examination.  Rather, the report 
indicated that the Veteran's spine was evaluated as normal.  
Essentially, a chronic back disorder was not shown in service, at 
separation, or for a decade after the Veteran's separation from 
service.  38 C.F.R. § § 3.307 and 3.309.

Second, the record also does not show a continuity of 
symptomatology (or treatment) for any low back disorder, 
following separation from the Veteran's service in 1963 until he 
re-injured his back in 1973.  While the Veteran reported that he 
had back problems over the years since service, the record does 
not document any treatment for complaints or findings involving 
the low back until after the October 1973 work-related back 
injury.   A lengthy period of time between service and the first 
post-service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor for 
consideration that weighs against a finding that the current 
disability is related to service.   See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

The Board notes that it must consider the competency and 
credibility of the Veteran's lay contentions that he has 
experience back problems since the 1963 back injury.  It is noted 
that the Veteran is competent to attest to the onset of 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to determine the credibility and weight of 
all the evidence submitted, including lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains conflicting statements from the Veteran 
regarding the onset of his current back problems.  While the 
Veteran contends that his current back problems had an onset in 
1963, (See the Veteran's March 2008 statement in support of his 
claim), reports on file document earlier reports  from the 
Veteran indicating that he had no such symptoms until 1973.  
Specifically, the February 1966 report of medical history shows 
that the Veteran denied any ongoing symptoms of back pain in the 
three years following his separation from active duty service in 
1963.  Also, the private treatment records dated October 1973 and 
September 1987 show that the Veteran denied a history of back 
problems prior to the October 1973 work-related back injury.  The 
Veteran has not provided any explanation for the discrepancy 
between his 1966, 1973 and 1987 statements attesting to a lack of 
back symptoms prior to 1973, and his March 2008 contention 
regarding the onset of his symptomatology.  

Statements made to a treating physician concerning pertinent 
medical history during the course of treatment for an injury are 
more probative than those statements made decades afterwards in a 
non-medical context.  The Board also finds it pertinent that the 
Veteran did not relate his current back problems to his inservice 
back injury until after he had sought an award of service 
connection. 

In light of the conflict between the 2008 account by the Veteran 
as to the onset of his back problems, and the history of a lack 
of back symptoms he provided decades ago (at a time more 
contemporaneous to the period of service), the Board has to 
question the credibility of the Veteran's 2008 contentions.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statement, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  Based on the Veteran's conflicting statements, the 
Board finds that the Veteran is not credible to the extent that 
he reports that the onset of his back problems was in 1963.  His 
statements cannot be used as evidence of continuity 
symptomatology since service to support an award of service 
connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009). 

Lastly, the record does not contain any medical opinions that 
support the Veteran's account that his current lumbar spine 
disorder is somehow related to his period of service.  Rather, 
the March 2010 VA examiner specifically opined against such a 
relationship.  The VA examiner concluded that the Veteran's 
current lumbar spine disorder was caused by the October 1973 
work-related back injury. 

In sum, the weight of the evidence is against the claim for 
service connection for lumbar spine disorder.  The medical 
evidence does not show that the Veteran had a chronic back 
disorder until a decade after his separation from service.  Also, 
any contention by the Veteran that he experienced low back pain 
continuously since the 1963 back injury is not credible in light 
of the Veteran's reports to the contrary.  Further, the medical 
evidence shows an intervening work-related injury as the likely 
cause of the Veteran's current low back problem.  This is all 
medical evidence against a finding that the current disorder is 
related to service.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's lumbar spine disorder was 
incurred in or related to his service. Consequently, the benefit-
of-the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Heart Disorder

The Veteran seeks entitlement to service connection for heart 
disorder, originally claimed as dizziness.  The record shows that 
the Veteran has current diagnoses of arteriosclerotic coronary 
artery disease, status post myocardial infarction and pacemaker 
placement.  See the report of an August 2009 VA heart disease 
examination report.  The Veteran asserts that his complaints of 
dizziness in service mark the onset of his current heart 
disorders.  

Initially, the Board notes that arteriosclerotic coronary artery 
disease is included in same umbrella of heart diseases as 
ischemic heart disease, see 69 Fed. Reg. 60089 (October 7, 2004), 
and ischemic heart disease has been recently added to the list of 
diseases associated with exposure to certain herbicide agents.  
See 38 C.F.R. §§ 3.307, 3.309(e); 75 Fed. Reg. 53202 (August 31, 
2010).  However, the Veteran does not contend, nor does the 
evidence show that he was exposed to herbicides, including Agent 
Orange, during his period of service to warrant an award of 
service connection on a presumptive basis.  Id.  

The Board will now turn to the question of whether the Veteran's 
heart disorder had its onset in service or within the first year 
after his separation from service, or whether it is otherwise 
related to his period of service.  Here, the record does not show 
that the Veteran was diagnosed with a chronic heart disorder 
until several decades after his separation from service, and the 
weight of the competent medical evidence is against a finding 
that his currently diagnosed heart disorder is related to his 
period of service. 

A review of the Veteran's service treatment records from his six 
months of active service shows a complaint of dizziness in August 
1963.  This treatment record shows that the Veteran presented 
with complaints of feeling dizzy and having a fever and chills.  
Physical examination revealed that the Veteran had a temperature 
of a 103.4 and elevated white blood count.  An impression of a 
virus was provided and medication was prescribed.  The following 
day, the Veteran returned to the medical clinic and it was 
recorded that the Veteran had received the maximum benefit from 
the medication.  A September 1963 report of medical history shows 
that the Veteran indicated that he experienced dizziness and 
fainting spells during his period of service.  In the physician 
summary section, it was noted that that the Veteran had dizzy 
spells in hot weather and occasional nervous spells.  The October 
1963 examination prior to separation shows no abnormal heart-
related findings. 

The next medical evidence comes from a February 1966 pre-
mobilization examination during the Veteran's Army National Guard 
service.  The examination report did not show any abnormalities 
on physical examination, but it was noted that the Veteran gave a 
history of numerous dizzy spells in 1962 with no trouble since.  
The dizzy spells were attributed to the heat.  

The first post-service medical evidence of dizziness or heart-
related problems comes in 1987.  A September 1987 private 
treatment record shows that the Veteran had a syncope episode 
after presenting with complaints of fainting and dizziness 
following the removal of surgical staples after a back surgery.  
The Veteran was observed to have profound bradycardia and 
hypotension and he was admitted for observation and treatment.  
An impression of syncope episode with secondary bradycardia and 
hypotension was provided. 

The medical evidence does not show any further syncope episodes 
or heart-related problems until 1999.  A July 1999 private 
treatment record shows that the Veteran presented with complaints 
of lightheadedness while cutting wood and he subsequently had a 
syncope episode.  It was noted that the Veteran reported previous 
similar episodes, but he denied having passed out at those times.  
A later heart evaluation revealed evidence of a myocardial 
infarction.  See private treatment record dated December 1999.  A 
January 2000 private angiography showed arteriosclerotic coronary 
artery disease.   In December 2001, the Veteran had an 
implantable loop recorder implanted to monitor recurrent episodes 
of syncope.  A year study revealed a history of random episodes 
of syncope ranging from four to five times a week and then none 
for over a month.  In March 2002, an episode of sinus pauses was 
observed and the Veteran underwent a cardiac work-up that lead to 
the removal of the loop recorder and the placement of a 
pacemaker.  Subsequent private and VA treatment records show that 
the Veteran continued to seek treatment for syncope episodes.  A 
June 2007 private treatment record shows the Veteran was upgraded 
to a biventricular ICD defibrillator for poor LV function and 
complete heart block.  An October 2007 private treatment record 
shows that the Veteran reported that he was feeling less 
shortness of breath and more energy since the upgrade. 

In August 2009, the Veteran was afforded a VA examination in 
conjunction with his claim.  In the examination report, the 
examiner noted the Veteran's medical history as well as the 
findings from the clinical examination.  The examiner diagnosed 
the Veteran with status-post myocardial infarction.  The examiner 
opined that it was unlikely that the Veteran's symptoms during 
military service in 1963 marked the onset of a complete heart 
block with syncope or any other current diagnosed heart disorder.  
The examiner noted that the Veteran's symptoms in 1963 were 
related to a viral illness, and the examiner concluded that 
cardiac symptoms which the Veteran developed forty years later 
are completely unrelated to the symptoms he experienced in 1963 
during his period of service.  The examiner found that the 
Veteran's current heart disorders were associated with his age 
and lifestyle.  

Based on a review of the foregoing evidence, the Board finds that 
the preponderance of the evidence is against a finding that the 
Veteran's current heart disorder is related to his period of 
service, including his inservice complaints of dizziness.  

First, the evidence of record does not show a heart disorder 
manifested in service or within the first year after discharge.  
See 38 C.F.R. § 3.307, 3.309.  While the Veteran's service 
treatment records show that he complained of dizziness and 
fainting spells, at no point were his symptoms attributed to 
heart problems during his period of service.  Rather, the August 
1963 service treatment record attributed his symptoms of 
dizziness to a viral pathology, and the later February 1966 
record noted that his previous complaints of dizziness were 
associated with hot weather.   A review of the Veteran's service 
treatment record does not show any complaints, treatment or 
diagnosis for any heart problems in service.  The first medical 
evidence of any heart problems, including complaints of 
dizziness, is not shown until 1987, which comes more than two 
decades after his separation from service.  

Second, the record also does not show a continuity of 
symptomatology (or treatment) for dizziness or heart-related 
problems after the Veteran's separation from service until 1987.  
It is noted that an evidentiary gap between the Veteran's active 
service and the earliest medical evidence of return of dizziness 
symptoms and heart problems in 1987 weighs against the Veteran's 
claim on a direct basis.  See Maxson, 12 Vet. App. at 453, aff'd 
230 F.3d at 1330.  Although the lack of evidence of complaints or 
findings during service (or in the years thereafter) does not 
refute a claim for service connection, the lack of evidence is a 
factor to be considered. 

As discussed above, the Veteran is competent to report events and 
symptoms he has witnessed or felt.  The Veteran contends that his 
current heart disorder is related to symptoms he felt during 
service.  The Board must consider both the competency and the 
credibility of the Veteran's lay assertions that his current 
heart disorder is related to his symptoms of dizziness first 
experienced in service.  Lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, decisions of 
the Court have underscored the importance of determining whether 
a layperson is competent to identify the medical condition in 
question.  As a general matter, a layperson is not capable of 
opining on matters requiring medical knowledge.  See 38 C.F.R. § 
3.159(a)(2). 

In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In this case, the Board does not doubt that the Veteran may well 
believed that he experienced symptoms of dizziness ever since 
service.  The Veteran's current statements, however, are 
inconsistent with his statement recorded in the February 1966 
medical history that shows he specifically denied any symptoms of 
dizziness in the three years fallowing his separation from 
service.  The probative value of his current lay statements is 
also substantially undermined by the fact that he did not seek 
treatment for dizziness until several decades after service.  

Third, the medical evidence of record is against the claim for 
service connection.  The etiology of a heart disorder is a 
complex medical question that goes beyond the mere observations 
of a lay person.  Notably, it requires clinical and diagnostic 
testing that has been analyzed by a trained medical professional.  
The file contains the opinion of a trained medical professional, 
and that opinion is against the claim for service connection.  
Here, the VA examiner's opinion, based upon a claims file review, 
addresses the history of onset of the Veteran's disability, and 
is definite in nature.  Also, unlike the Veteran, the examiner 
has medical training and credentials.  The Board thus finds that 
the probative value of the examiner's medical opinion vastly 
exceeds probative value of the Veteran's own lay statements on 
the matter.

The August 2009 VA examiner's medical opinion is the weightiest 
evidence against the Veteran's claim for service connection 
because it rules out a link between the Veteran's current 
diagnosed heart disorder and his periods of service, including 
the complaints of dizziness in service.  The Board finds it 
pertinent that there is no contrary medical nexus opinion of 
record.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's current 
heart disorder had an onset in service or within the first year 
after separation, or that it is otherwise related to his period 
of service, including his inservice complaints of dizziness.  The 
evidence of record is not in relative equipoise.  Consequently, 
the benefit-of-the- doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.




ORDER

Entitlement to service connection for lumbar spine disorder is 
denied. 

Entitlement to service connection for heart disorder, originally 
claimed as dizziness, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


